Case: 19-50945   Document: 00515627455   Page: 1   Date Filed: 11/05/2020




          United States Court of Appeals
               for the Fifth Circuit                         United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                            November 5, 2020
                            No. 19-50945                       Lyle W. Cayce
                         Conference Calendar                        Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Jose Francisco Renteria-Gutierrez, also known as Jairo
   Rivera-Gutierrez, also known as Jose F. Renteria-Gutierrez,
   also known as Gutierrez Renteria, also known as Jose Lagarda-
   Gutierrez, also known as Jose Francis Lagarda-Gutirrez, also
   known as Jose Franci Rentiera-Gutierrez, also known as Jose
   Rivera-Gutierrez,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 19-50947
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Jose Francisco Renteria-Gutierrez,

                                               Defendant—Appellant.
Case: 19-50945      Document: 00515627455           Page: 2   Date Filed: 11/05/2020

                                     No. 19-50945
                                   c/w No. 19-50947



                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:19-CR-15-1
                            USDC No. 4:19-CR-326-1


   Before Graves, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jose Francisco
   Renteria-Gutierrez moves for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Renteria-Gutierrez has filed a pro se
   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Renteria-Gutierrez’s response. We concur
   with counsel’s assessment that the appeals present no nonfrivolous issue for
   appellate review.
          Nevertheless, there is a clerical error in the written judgment in
   No. 4:19-CR-15 because it does not include 18 U.S.C. § 2 as a violated
   statutory provision. It will not cause prejudice to the Government if the
   district court corrects the judgment in that case on remand to include 18
   U.S.C. § 2 in the list of violated provisions.
          Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the appeals are
   DISMISSED. See 5th Cir. R. 42.2. The case is REMANDED to the
   district court for the limited purpose of correcting the judgment in No. 4:19-




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 19-50945      Document: 00515627455         Page: 3     Date Filed: 11/05/2020




                                     No. 19-50945
                                   c/w No. 19-50947

   CR-15 to include 18 U.S.C. § 2 in the list of violated statutory provisions. See
   Fed. R. Crim. P. 36.




                                          3